Citation Nr: 0307974	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  99-11 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1970.  He had additional military service in the 
Indiana National Guard with unverified dates of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted service connection 
for PTSD and awarded a 50 percent rating from December 9, 
1996.

The veteran's claim was certified on appeal to the Board in 
September 2001.  After a review of the record, the Board 
determined that additional development was necessary in this 
case and exercised its authority to order development of the 
case.  38 C.F.R. § 19.9 (2002).  The veteran was notified of 
the Board's determination in August 2002.  Records from the 
Social Security Administration, as well as VA treatment 
records were obtained and associated with the claims folder.  
The veteran was afforded a VA examination in September 2002.  
He was then notified of the additional evidence obtained in 
his case and afforded the opportunity to comment or submit 
further evidence in November 2002.  38 C.F.R. § 20.903(b) 
(2002).  The veteran's representative submitted additional 
argument in February 2003.  The case is now ready for 
appellate review.


FINDING OF FACT

The veteran's PTSD has caused total occupational and social 
impairment from December 1996.




CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD, from 
December 1996, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran submitted a claim for entitlement to service 
connection for PTSD in December 1996.  He was afforded a VA 
psychiatric examination in January 1997.  The examiner noted 
that the veteran was in receipt of disability compensation 
from the Social Security Administration (SSA).  The veteran 
gave a varied history of employment with his last job coming 
in 1981.  The objective findings from the examination 
reported that the veteran had a strong odor of alcohol on his 
breath.  He was polite and cooperative.  There was no 
evidence of psychomotor agitation, retardation or startle 
response.  The veteran's speech was described as spontaneous, 
relevant and goal directed.  The examiner remarked that the 
veteran did become over inclusive and used rationalization 
and intellectualization often.  The veteran's mood was noted 
to be cheerful.  He was noted to become almost tearful when 
relating his stressors.  He denied any hallucinations or 
delusional thinking.  He was well oriented and could recall 
two out of three items after five minutes.  The veteran 
reported that he would get suicidal ideas at times when he 
was under pressure but denied any current suicidal or 
assaultive ideas or plans.  The examiner provided a primary 
diagnosis on Axis I of alcohol dependence, by history, and an 
Axis II diagnosis of personality disorder, not otherwise 
specified (NOS).  The examiner concluded that the veteran 
reported some of the criteria for a diagnosis of PTSD but not 
enough to make a diagnosis.  Further, there were no objective 
findings of PTSD during the examination.

The RO originally denied service connection for PTSD by way 
of a rating decision dated in April 1997.  The basis for the 
denial was that there was no diagnostic impression of PTSD at 
the time of the decision.

The veteran submitted his notice of disagreement (NOD) with 
the denial of service connection in May 1997.  He included 
several attachments with his NOD.  The veteran submitted a 
copy of a VA counseling record from the Vietnam Era Outreach 
Program dated in November 1983.  Also included were records 
from the Madison Clinic for the period from December 1983 to 
October 1988.  The records reflect that the veteran was 
involved in a psychiatric counseling program, to include 
counseling for PTSD, during that period of time.

Finally, a copy of a July 1996 SSA psychiatric evaluation was 
included that provided a diagnosis of PTSD that was linked to 
stressors from the veteran's Vietnam service.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 43 
and noted that the veteran's highest GAF in the past year was 
between 40 and 45.  The examiner concluded that the veteran's 
PTSD was extreme and that it adversely affected all aspects 
of his adaptive functioning.  The examiner said that the 
veteran's PTSD had a very limiting effect on his ability to 
retain gainful employment and that the symptoms could cause 
extreme industrial impairment, near total social isolation 
and alienation, detachment from his wife and significant 
others and include denial of the nature of the impairment to 
the point of repudiating reality.  The examiner noted that 
the veteran was employed doing minimal chores at a local 
tavern.  The examiner stated that, without specific 
considerations allowed by the owner, the veteran would be 
totally isolated.

The veteran testified at a hearing at the RO in September 
1998 as part of his efforts to establish service connection 
for PTSD.  The veteran testified that he took several 
medications that he said "allowed him to rest."  As long as 
he was able to rest, or stay withdrawn, he did not require 
treatment.  He said that his last treatment was in 1997.  VA 
had not treated him since his VA examination in January 1997.  
The veteran said that he had to be in control of his 
situation in order to function.  He said that he would go to 
the grocery store after midnight.  He would become very 
anxious over things where he had no control.  He would visit 
his mother in a nursing home but maintained no other family 
contacts.  He lived in a house and did maintenance of the 
yard and house as a means of achieving tranquility.  He would 
read a lot although he had problems with concentration and 
retention.  The veteran further testified about his job where 
he worked for a friend.  He worked four days a week for 
approximately one and a half hours a day at his own pace.  He 
would go to seven or eight stops and deliver/pick up 
paperwork.

The veteran submitted additional evidence at his hearing that 
consisted of a copy of a revised DD 215, personal statement 
and psychiatric evaluation dated in December 1997.  The DD 
215 showed that the veteran was the recipient of a Combat 
Action Ribbon (CAR) for his service in Vietnam.

The psychiatric evaluation was done by a G. V. Richardson, 
M.D.  The veteran's symptoms were reported as recurrent and 
intrusive distressing recollections of threats of capture 
when working in Vietnamese villages.  The veteran attempted 
to avoid stimuli associated with his traumatic experiences.  
He also had symptoms of irritability, difficulty 
concentrating, hypervigilence and exaggerated startle 
response.  The mental status examination reported that the 
veteran was oriented times three.  The veteran's affect was 
very flat.  His eye contact was poor.  His speech was focused 
and direct.  The veteran was extremely guarded when reporting 
critical information regarding his stressor situation.  
Initial impressions indicated possible evidence of delusions 
or hallucinations.  Dr. Richardson said that the veteran had 
an extreme lack of trust that was clearly evident.  The 
veteran's associations and memory were noted to be intact.  
There was no evidence of tics or tremors.  Dr. Richardson 
noted that the veteran reported an "unrelenting" sadness, 
extreme isolation, night terrors, restless sleep, 
hypervigilence and severe paranoia.  He said that the veteran 
had remained unemployed since his discharge from service.  
Dr. Richardson provided diagnoses of PTSD, major depression, 
chronic, recurrent, alcohol dependence as related to symptom 
management and sleep terror disorder.  He assigned a current 
GAF score of 45 and noted that the veteran's highest score in 
the past year as 50.  Dr. Richardson said that the veteran's 
PTSD was chronic and affected all aspects of his adaptive 
functioning.  He said, at present, the veteran experienced 
occupational and social impairments with occasional periods 
of decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

The veteran was granted service connection for PTSD in 
September 1998.  He was assigned a 50 percent disability 
rating, effective from the date of claim of December 9, 1996.  
The veteran submitted a NOD in November 1998 expressing his 
disagreement with the 50 percent rating.

The veteran submitted the report of a private psychiatric 
examination in May 1999.  D. R. Diaz, M.D., evaluated the 
veteran in April 1999.  Dr. Diaz noted that the veteran lived 
alone in a house where he grew up.  The veteran reported 
having multiple guns in the house.  The veteran reported 
interrupted sleep and being able to sleep only one and one 
half hours at a time.  The veteran worked approximately eight 
hours per week helping to set up and take down settings for 
catered events.  The veteran was reported to be divorced 
since 1968, with a daughter with whom he had little or no 
contact.  Dr. Diaz reported that the veteran was lucid and 
certainly very over-controlled, with above average 
intellectual functioning.  His mood and affect were described 
as depressed and constricted.  The veteran was noted to have 
an above average good memory.  Thought processing was logical 
and sequential.  There was no evidence of psychosis, and no 
present suicidal ideation, although the veteran reported 
ideas in the past.  Dr. Diaz said that the veteran had a lot 
of preoccupation with his Vietnam experience and the 
reexperiencing of the phenomenon.  Judgment and insight were 
described as good; however, the veteran did have times where 
anger was a very major factor for him.  Dr. Diaz said that 
the veteran tended to over control and he felt that this put 
on an appearance of control where the veteran would be 
seething with rage within.  He said that the veteran took a 
lot of pride in not demonstrating a lot of symptoms to other 
individuals.  Dr. Diaz provided a diagnosis of PTSD and 
assigned a current GAF score of 35.  He said that the 35 GAF 
was also the highest score in the past year.  

Dr. Diaz opined that the veteran was extremely disabled on 
the basis of his PTSD and that he demonstrated a great deal 
of impairment in work and other issues with a lot of mood 
symptoms of depressive nature that were subsumed under the 
diagnosis of PTSD.  He said that the veteran was very 
marginally able to function independently.  He also said the 
veteran's relationships were extremely impoverished because 
of PTSD.  He noted that the veteran was reluctant to consider 
additional counseling because of fears that it would bring up 
more problems.  Dr. Diaz said that the veteran's attempts to 
compensate for his symptoms had led to an extremely 
constricted lifestyle.  He felt that the veteran's severe 
PTSD symptoms warranted at least a 70 percent disability 
rating, if not higher.

Associated with the claims folder are VA treatment records 
for the period from March 1999 to March 2001.  The records 
reflected treatment for physical complaints.  There were no 
entries pertaining to psychiatric or psychological 
evaluations or treatment in the records.

The veteran's claim was certified on appeal to the Board in 
September 2001.  As noted in the Introduction, the Board 
determined that additional development was necessary in this 
case.  The veteran was notified of the Board's determination 
in August 2002.  Records from the Social Security 
Administration, as well as VA treatment records were obtained 
and associated with the claims folder.  The veteran was 
afforded a VA examination in September 2002.  He was then 
notified of the additional evidence obtained in his case and 
afforded the opportunity to comment or submit further 
evidence in November 2002.  The veteran's representative 
submitted additional argument in February 2003.

The veteran provided a statement in October 2002 that he did 
not have any further evidence or information to submit to the 
Board.  He said that all treatment records were in his claims 
folder and available to the Board.

The VA treatment records, obtained through the Board's 
development, covered a period from March 1999 to September 
2001.  The records were essentially duplicates of material 
already in the claims folder.

The records from SSA were received at the Board in June 2002.  
The records consisted of VA and private treatment records as 
well as several psychological and medical examination 
reports.  The majority of the evidence related to the period 
prior to the grant of benefits.  Records from the Madison 
Clinic and VA from 1982 to 1985 documented multiple 
counseling sessions for the veteran.  VA records for the 
period from March 1995 to March 1996 and from March 1998 to 
September 2000 did not provide any evidence pertinent to the 
evaluation of the veteran's PTSD rating.  A SSA Disability 
Determination and Transmittal form, dated in February 1986, 
noted that the veteran was found to be disabled as of June 
1982.  The primary diagnosis was antisocial personality 
disorder.  The secondary diagnosis was PTSD.

The veteran was required to be reevaluated to determine his 
entitlement to continued SSA benefits.  The veteran was 
afforded psychiatric and psychological evaluations in July 
and August 1996, respectively, in conjunction with a review 
for continued entitlement to benefits.  The veteran submitted 
the July 1996 psychiatric evaluation report in May 1997 along 
with his NOD, as was discussed above.  The psychiatric 
examination found that the veteran's PTSD was extremely 
disabling and that a GAF score of 43 was appropriate.  
Further, the veteran was noted to have a GAF score of 40-45 
as the highest for the past year.  The August 1996 
psychological evaluation noted the veteran's history in 
service.  His employment record was reported as a number of 
different jobs and different types of jobs over the years.  
He currently was employed on a sporadic part-time basis for a 
catering service.  The veteran was given diagnoses of 
dysthymic disorder and relational problem, not otherwise 
specified.  No GAF score was assigned.  The SSA continued the 
veteran's disability payments, as reflected on a continuation 
of disability form dated in August 1996.  The primary 
diagnosis was affective disorders with somatoform disorders 
listed as a secondary disorder.

The veteran was reevaluated again in March 2001.  The same 
psychologist evaluated the veteran as from August 1996.  The 
veteran reported that he worked four days a week, from one to 
four hours per day as a courier.  He said that he could not 
work full time because he could not be around people.  The 
veteran complained of sleeplessness, startle reaction, loss 
of life's pleasures and not being able to socialize around 
others.  The veteran did not receive regular therapy but took 
Xanax and Doxepin.  The psychologist provided a diagnosis of 
PTSD per previous diagnosis.  She also assigned a GAF score 
of 65.  She added that the veteran exhibited signs of good 
reality contact, and fairly intact memory skills.  The SSA 
continued the veteran's disability benefits as noted in an 
April 2001 decision that listed the veteran's disabilities as 
affective disorders and anxiety related disorders.

A Board of two VA psychologists afforded the veteran a VA 
psychological examination in September 2002.  The examiners 
noted that the veteran was service connected for PTSD and 
rated as 50 percent disabled.  They said that their review 
would be limited from the January 1997 VA examination onward.  
The veteran reported no hospitalization for his PTSD since 
1997.  He also said that he had not received any treatment 
but related that he was evaluated by Dr. Richardson and 
Dr. Diaz.  The veteran related that he was a recluse, and 
that he did not like to go out and be around other people.  
He said that he had trouble sleeping.  He also said that his 
symptoms were continuous and that he had nightmares 
approximately two to three times per week.  The veteran was 
employed by a friend.  The job required that he go to several 
locations and pick up money and bring it back to his friend's 
business.  He had worked in this capacity for the past five 
years.  The veteran was divorced for approximately 30 years.  
He had one daughter that he did not have contact with.  The 
veteran said that he did not have any friends and had not had 
anyone to his house in 30 years.  The veteran denied any 
history of assaultiveness or violence since the 1997 
assessment.  The veteran denied any suicidal attempts since 
the 1997 assessment but said that he did have strong ideation 
of hurting himself at times.  The report included a section 
entitled summary statement of current psychosocial functional 
status.  The examiners reported that the veteran had a severe 
to profound impairment in employment.  They said the veteran 
was unable to work more than seven hours per week.  The 
worked involved no social interaction.  The veteran was 
unable to function in any job more complicated because he had 
trouble with anger and agitation.  He could not stand to be 
around people and could not concentrate about job tasks.  The 
examiners also stated that the veteran's social and 
interpersonal relationships were profoundly impaired.

The findings of the mental status examination showed that the 
veteran was cleanly dressed and his hygiene was noted as 
good.  The veteran's speech was spontaneous, relevant, 
coherent, and goal-directed.  There were signs of anxiety and 
the examiners reported that there were some minor 
dysfluencies in the veteran's speech.  The veteran's 
attention was noted to be mildly impaired with difficulty 
performing serial sevens.  There was no impairment in thought 
process or ability to communicate.  The veteran denied any 
delusions or hallucinations.  The veteran denied any current 
homicidal or suicidal ideation.  No obsessive or ritualistic 
behavior was found.  The veteran's speech rate was described 
as normal in rate and flow.  There was no pressure or 
retardation.  Speech was relevant and logical and no obscure 
speech patterns were noted.  There was no evidence of panic 
attacks.  The veteran described a depressed mood.  He had 
difficulty sleeping every day and experienced fatigue and 
loss of energy.  The veteran denied any impulse control 
disorders.  The examiners said that the veteran had a 
dysthymia for the last 20 years that appeared to be a single 
episode without psychotic symptoms.  The examiners felt that 
the dysthymia was secondary to his PTSD.  The veteran's only 
anxiety disorder was his PTSD.  The examiners also said that 
there was no history of a personality disorder.  The 
examiners reported that the veteran's PTSD was so severe that 
it demonstrated total occupational and social impairment due 
to the symptoms that have been noted in the report.  They 
noted that the veteran had no friends, had no social 
contacts, and that he worked at a "gift" job.  The veteran 
was given a diagnosis of chronic PTSD.  He was assigned a GAF 
score of 35.  The examiners stated that the highest GAF score 
for the past several years would be a 37.  The GAF score was 
due entirely to the veteran's PTSD symptoms.  

The veteran was advised of the additional evidenced added to 
the claims folder in November 2002 and afforded an 
opportunity to provide additional argument or evidence in 
support of his claim.  The veteran's representative submitted 
additional argument in February 2003.  In essence, the 
argument was that the veteran's symptomatology satisfied the 
criteria for a 70 percent disability rating at a minimum and 
that the veteran should be considered for a 100 percent 
rating based on the results of the September 2002 VA 
examination report.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2002).  In cases, such as this one, where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's PTSD has been rated as 50 percent disabling 
under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2002).  Under 
Diagnostic Code 9411, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is applicable where there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61 - 70 
is defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupations, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
41 - 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Ibid.  Finally, a GAF score of 31 - 40 is defined as "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."

In this case the veteran's symptomatology has never been 
reported such as to reflect the criteria listed under 
38 C.F.R. § 4.130.  The veteran's reported symptomatology 
does not comport with the criteria for his currently assigned 
50 percent disability rating.  Yet, he is clearly impaired as 
the evidence of record demonstrates.  The veteran's objective 
symptomatology alone does not satisfy the criteria for either 
the 70 or 100 percent ratings, respectively.  None of the 
examination reports or treatment records have shown that the 
veteran's symptomatology has been expressed in those terms.

The evidence of record shows that the veteran has been found 
to be disabled by the SSA since June 1982.  His record of 
employment since that time has been limited to part-time jobs 
and his current employment is the result of a friend's 
indulgence that permits him to work limited hours per week 
with limited responsibilities and interaction with others.

The veteran has been isolated in his home since his claim was 
submitted in December 1996, with evidence of such isolation 
existing for years earlier.  The multiple examination 
reports, both private and VA, document the veteran's virtual 
isolation.  He would visit his mother in the nursing home but 
had little or no contact with his ex-wife, daughter or 
sister.  He had no friends.  He would shop very late at night 
to avoid crowds and noises.  He did not entertain at his 
house.  

There is some disagreement between the several examinations 
of record.  The July 1996 SSA examination, December 1997 
evaluation from Dr. Richardson, April 1999 report from Dr. 
Diaz and the September 2002 VA examination all report that 
the veteran is either severely or profoundly impaired in his 
social and occupational functioning.  The results of the 1996 
SSA examination were used to continue the veteran's SSA 
disability for a psychiatric condition.  The December 1997 
report from Dr. Richardson was the most favorable in terms of 
how well the veteran was doing and even then he was noted to 
have a GAF score 45 which is indicative of a serious 
impairment.  The April 1999 report from Dr. Diaz further 
documented the veteran's severe level of social and 
occupational impairment.  His assessment, with a GAF score of 
35, was that the veteran was extremely impaired and that he 
was very marginally able to function independently.  The 
results of the September 2002 VA examination, from a board of 
two psychologists, clearly stated that the veteran was 
totally disabled by his PTSD.

In contrast, the January 1997 VA examiner and the August 1996 
and March 2001 psychological examinations do not report the 
same level of severity of the veteran's disability.  The 
January 1997 VA examiner determined that the veteran did not 
satisfy the criteria for a diagnosis of PTSD; however, no 
assessment of the veteran's status was provided.  The August 
1996 and March 2001 SSA psychological examinations are in 
stark contrast to the other extensive examination reports of 
record, especially with the assignment of the GAF score of 65 
in March 2001.  Despite the considerable difference in the 
findings of those reports, as compared to the more severe 
findings in the reports noted above, the SSA still determined 
that the veteran was totally disabled in 1996 and again in 
2001.

In applying the evidence of record to the rating criteria the 
Board finds that the totality of the evidence, and resolving 
reasonable doubt in favor of the veteran, supports a 
conclusion that the veteran is 100 percent disabled as 
contemplated by the rating criteria.  The evidence 
establishes that there is total occupational and social 
impairment.  The veteran has been found to be totally 
disabled by SSA based on, in part, his PTSD.  The several 
examinations in 1997, 1999, and 2002 have all addressed the 
severity of the veteran's impairment.  He has remained 
employed in only a very limited capacity during the duration 
of his claim.  The September 2002 VA examination went into 
some detail in noting that the veteran was not even a 
candidate for further schooling or training in order to 
enhance his work skills.  While GAF scores are not, in and of 
themselves, the dispositive element in rating a disability, 
they are persuasive evidence when used in association with 
detailed evaluations, as in this case.  Discounting the GAF 
score of 65 in March 2001, the veteran's several GAF scores 
and assessments document an individual that is "extremely", 
"severely", "profoundly", and "totally" disabled.  The 
GAF of scores of 35 in April 1999 and September 2002 are 
indicative of someone unable to keep a job and someone unable 
to work.  See Bowling v. Principi, 15 Vet. App. 1, 14-15 
(2001) (Board decision vacated, in part, for failure to 
consider lower GAF scores that reflected a more severe 
disability than the GAF scores cited by the Board).  

The Board finds support for its conclusion in the commentary 
provided at the time when the criteria used to evaluate 
mental disorders was amended in October 1996.  Specifically, 
it was noted that PTSD was not to be rated under a separate 
formula based on the frequency of symptoms particular to 
PTSD.  Rather, the comments noted, it is not the symptoms, 
but their effects, that determine the level of impairment.  
See 61 Fed. Reg. 52,697 (October 8, 1996).  Further, the 
point was again made that the severity of the effects of a 
mental disorder determine the rating, and that to be assigned 
a 100 percent rating, a mental disorder must cause total 
occupational and social impairment.  Id.  The evidence shows 
that the effects of the veteran's mental disorder do indeed 
cause total occupational and social impairment.  

In this case, there Board can find no appreciable difference 
in the level of the veteran's symptomatology from the outset 
of his claim until the September 2002 VA examination.  
Accordingly, the Board finds that a 100 percent disability 
rating for PTSD is warranted for the period beginning from 
the veteran's claim in December 1996.

The Board notes that the standard for processing claims for 
VA benefits was changed, effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)).  As the Board's decision 
constitutes a complete grant of the benefit sought on appeal, 
there is no further assistance or development required in 
this case.


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

